Order entered May 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01128-CV

                         THE BOARD OF ADJUSTMENT OF
                  THE CITY OF UNIVERSITY PARK, TEXAS, Appellant

                                                 V.

                  LEGACY HILLCREST INVESTMENTS, LTD., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-15353

                                             ORDER
       We GRANT appellant’s May 6, 2014 unopposed second motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before May 29, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE